l\0   199A (Rev. 06/19)      Order Setting Conditions   of Release                                                                        Page 1 of __   3 . _Pages


                                                  UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                     Middle District of Pennsylvania


                          United States of America                                   )
                                             v.                                      )
                                                                                     )         Case No.     4:21-MJ-00011
                                 Brian Gundersen                                     )
--'--"-         ._------------                                                       )
                                        Defendanl

                                                     ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)       The defendant must not violate federal, state, or local law while on release.

(2)       The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)       The defendant must advise the court or the pretrial services office or supervising officer in writing before making
          any change of residence or telephone number.

(4)       The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

          the court may impose.
          The defendant must appear at:                      virtually as ordered
                                                          ---::__-----------------                        .-. -----"
                                                                                                       Place




          on -----'-------                                                       2/2/2021   1 :00 pm
                                                                                                           _._-   .,_   ... --"---",,,-   -.--------
                                                                                    Dale and Time


          If blank, defendant will be notified of next appearance.

(5)       The defendant must sign an Appearance Bond, if ordered.
          Join ZoomGov Meeting .'
          https :lluscourts-dcd.zoomgov.com/jI1600      140355?pwd=VTlkQOZEYrnJOTVN3bmUwS05nZndZQT09
          Meeting 10: 1600140355
          Passcode: 634244
          One tup mobile
          + 16692545252" 1600 140355#"",,0#,,634244#        US (San Jose)
          + 16468287666" 1600 140355#,..".011,,634244# US (New York)
          Dial by your location
               + 1 669254 5252 US (San Jose)
               +1646 8287666 US (New York)
               +16692161590      US (San Jose)
               +1551285     1373 US
          Meeting 10: 1600140355
          Passcode: 634244
          Find your local number: htips:lluscourts-dcd.zoomgoY.eom/ulaINbEloTB
          Join by SIP
           1600140355@sip.zoomgoY.com
          Join by H.323
           161.199.138.10  (US West)
           161.199.136.10  (US East)
          Meeting 10: 1600140355
          Passcode: 634244
AO 199B (Rev. 12/11)         Additional Conditions of Release                                                                                                                               Page     2      of   3      Pages

                                                                 ADDITIONAL CONDITIONS OF RELEASE
        IT IS FURTHER          ORDERED             that the defendant's       release is subject to the conditions            marked below:


    )    (6)       The defendant      is placed in the custody of:
                   Person or organization                .Def~n9!'l!!!     t~ reside       with his Mother,            Dori Miller
                   Address (ollly if above is an organization)             _4~2=-4"---'.W-,=a""u""p",e",la",n""i,-,D=.!.Cri""v""eCL'
                                                                                                          _,_A_"p,,_,t,,-.
                                                                                                                  _,_K",2,,-,3~                                                                                               _
                City and state  State College,     Pennsylvania       16801                                                                         Tel. No. (540L480-4--'-"'6."'-34-'-----         _
who agrees to (a) supervise the detendant, (b) use every effort to assure the defendant's appearance                                   at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                             Signed:                                                           .
                                                                                                                                           Custodian                                                             Dale

( X )     (7) The defendant must:
        ( X ) (a) submit to supcn1ision by and report for supervision                           to the     U.S.     Probation              Department                   _ .....         .              ,
                         telephone number        (570) 323-3688,                    no later than        01/27/2021            by 3~OOp_.lTI._ .. __                        ·
          X        (b)   continue or actively seek employment.
               )   (c)   continue or start an education program.
          X ) (d) surrender any passport to:                      .J.:!:.~:
                                                           D_i~trict_gQurt, 9!e"'rk""'s"-=O'-'-ffi""lc"'e=--                                                                                                                          _
          X ) (e) not obtain a passport or other intern4ltional travel document.
          X)       (1) abide by the following restrictions               on personal association,        residence, or trayel:                   no travel          outside        Middle          District      of PA,
                  except   for court relat~d proceedi.ng.s.                                                             _
        ( X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation                                                              or prosecution,
                         including:      .. Pf3fendant         not to enter        the   U.S.    Capitol       Building        while _ca~~j~J?e~n"_'d~i!.!n"'-g'_.                                                                     _
                                                                                                                       --".   _._   ....    __   .. -   .------------------
                   (h) get medical or psychiatric             treutment:                                                                                              ----                                        ....•.   _._ .__
                                                                                                                                                                                                                              .. __   ..   _.


                   (i) return to custody each                                 at            .. o'clock     after being released at _____                                    o'clock   for employment,              schooling,
                         or the following      purposes:
                         -----_.-             ..   _,,-----------------
                   (j)   maintain residence         at a halfway house or community              corrections      center, as the pretrial services office or supervising                                   officer considers
                         nccessary.
        ( X ) (k)        not possess a firearm, destructive           device, or other weapon.
        ( X)   (I) not use alcohol (                    ) at all ( X ) excessively.
        ( X ) (m) not use or unlawfully                possess a narcotic drug or other controlled                substances         defined in 21 U.S.C. § 802, unless prescribed                               by a licensed
                  medical practitioner.
        ( X ) (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
                  frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                  substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with thc efficiency and aceuraey of prohibited
                         substance    screening or teBling.
                 (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if direc·ted by the pretrial services office or
                     supervising officer.
                 (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                     (     ) (i) Curfrw.     You are restricted to y'Our residence every day (          ) from                   to               , or (      ) as
                                   directed by the pretrial services 'Office or supervising officer; or
                           ) (ii) Home Dtlention.      You are restricted to your residence at all times except for employment; education; religious services; medical,
                                   substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                   approved in advance by the pretrial services office or supervising officer; or
                           ) (iii) Home Incarceration.      You are restricted to 24-hour-a-day      lock-down at your residence except for medical necessities and
                                   court appearances or other activities specifically approved by the court.
               ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                     requirements and instructions provided.
                     (     ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services 'Office or
                                supervising        officer.
        ( X)       (r)   report as soon as possible, to the pretrial services office or supervising                       officer, every contact with law enforcement                                 personnel,           including
                         arrests, questioning, or traffic stops.
        ( X)       (s)   virtually  as ordered     by U.S. District                Court    for the      District     of Columbia,                      Zoom       invite       on bottom          of page        1 and
                         ..rey_ortjo_US     MarshaLfoLprocessing                    in accordanc..e.         with your          probation                Officer's          instructions.
1\0 199C (Rev. 09/(8)     Advice of Penalties                                                                                Page         3       of           3   Pages

                                                   ADVICE OF PENALTIES             AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED               OF THE FOLLOWING              PENALTIES   AND SANCTIONS:

        Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a tine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retal iate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, infonnant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
        J f, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
        (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
               not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
               more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                          Aclmowledgment      of the Defendant

       I acknowledge that I am the defendant in this case and that 1am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                                    Defendan/'s Signature


                                                                                             l     0 (( ~~
                                                                                                        (f"y
                                                                                                               e   I

                                                                                                               oll(lS/a/e
                                                                                                                            e IT
                                                        Directions to the United States Marshal

( I)     The defendant is ORDERED released after processing.
(      ) The  United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
         has posted bond and/or complied with all other conditions for release. Ifstill in custody, the defendant must be produced before


        th':;i~'~ j/~:tth'tim,"d                        p'oo, 'P'dfi~   ,d~~&~'
Date:
                         7_L.                                                                    Judicial Officer's Signa/lire


                                                               __1Ji)'t t-H v'-. Fn--bU':--/:-( -e__                           L_)...s.......•..
                                                                                                                                           tVl_i:.__-:y_~ __
                                                                                                    Printed nome and fide




                        DISTRIl3UTION:          COURT    DEFENDANT      PRETRIAL   SERVICE         U.S. ATTORNEY             U.S. MARSHAL
